UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4392


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANK MICHAEL PEARSON,

                Defendant - Appellant.



                            No. 16-4529


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANK MICHAEL PEARSON,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:15-cr-00193-TSE-1)


Submitted:   January 31, 2017             Decided:   February 15, 2017


Before SHEDD, AGEE, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Daniel Tomas Lopez, BRIGLIAHUNDLEY, PC, Tysons Corner, Virginia,
for Appellant. Dana J. Boente, United States Attorney, Matthew
Burke, Mark D. Lytle, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Frank    Michael      Pearson      appeals         his     conviction       for    four

counts    of    embezzlement         from         a     program     receiving      federal

benefits,      in   violation       of   18       U.S.C.    § 666(a)(1)(A)          (2012).

Pearson   challenges        the    district           court’s     ruling    that    he    was

competent      to   stand    trial,      the          sufficiency    of     the    evidence

supporting his conviction, and the district court’s denial of

his   motion    for   a   new     trial.          We    reject     each    challenge       and

affirm.

      First, we conclude that Pearson waived his challenge to his

competency because, after moving in the district court for a

finding of incompetency, he declined to offer any arguments in

favor of his motion.              See United States v. Robinson, 744 F.3d
293, 298 (4th Cir. 2014) (“A party who identifies an issue, and

then explicitly withdraws it, has waived the issue.”) (internal

quotation marks omitted)).               “When a claim of . . . error has

been waived, it is not reviewable on appeal.”                         United States v.

Claridy, 601 F.3d 276, 284 n.2 (4th Cir. 2010).                           We therefore do

not review Pearson’s challenge to his competency.

      Second, we reject Pearson’s challenge to the sufficiency of

the evidence against him.            “In assessing the sufficiency of the

evidence presented in a bench trial, we must uphold a guilty

verdict if, taking the view most favorable to the Government,

there is substantial evidence to support the verdict.”                                  United

                                              3
States v. Armel, 585 F.3d 182, 184 (4th Cir. 2009) (internal

quotation marks omitted).        “Substantial evidence means evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”        Id. (internal quotation marks omitted).

We conclude that the record contains substantial evidence of

Pearson’s    guilt,    including    documents,       bank       statements,    and

testimony linking Pearson to the embezzlement scheme beyond a

reasonable doubt.

      Third, Pearson contends that the district court erred when

it denied his motion for a new trial based on Brady v. Maryland,

373 U.S. 83   (1963).   This    court    reviews      a    district    court’s

denial of a motion for a new trial for abuse of discretion.

United States v. Wilson, 624 F.3d 640, 660 (4th Cir. 2010).                     In

doing so, the court may not substitute its judgment for the

judgment of the district court.        Id.

      To receive a new trial based on Brady, “a defendant must:

(1) identify the existence of evidence favorable to the accused;

(2) show that the government suppressed the evidence; and (3)

demonstrate that the suppression was material.”                   United States

v. King, 628 F.3d 693, 701 (4th Cir. 2011).               Pearson argues that

the   prosecution     violated     Brady     when    it       withheld    evidence

supporting allegations of a third party’s wrongdoing found in an

anonymous letter received after trial.              The district court ruled

                                      4
that Pearson only speculated that favorable evidence existed to

support the allegations in the letter, and therefore, Pearson

has    failed     to   identify         favorable       evidence     sufficient     to

establish    a    Brady     violation.           Because   such     speculation     is

insufficient under Brady, see United States v. Caro, 597 F.3d
608, 619 (4th Cir. 2010), we conclude that the district court

did not abuse its discretion when it denied Pearson’s motion for

a new trial based on Brady.

       Accordingly, we affirm the district court’s judgment and

its order denying a motion for a new trial.                        We dispense with

oral   argument    because        the    facts    and    legal    contentions      were

adequately      presented    in    the    materials      before     this   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           5